DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a training engine and SR device (Fig. 1). According to the Specification, [0035], the SR device should likely be labeled reference number “160”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4 and 20 are objected to because of the following informalities (using claim 4 as an example):
“the plurality of data source” recited in ln. 3 should likely read “the one or more data sources”; and
“the received information” recited in ln. 5 should likely read “the received second set of information”. 
Appropriate correction is required.
Claim 6 is objected to because of the following informality: “comprising” recited in ln. 2 should likely read “compris[[ing]]es”. Appropriate correction is required.
Claims 6-7 are objected to because of the following informality (using claim 6 as an example): “trainee’s previous training record” recited in ln. 6 should likely read “the trainee’s previous training record”. Appropriate correction is required.
Claims 7-8 are objected to because of the following informality (using claim 6 as an example): “the plurality of assets” recited in ln. 1 should likely read “the plurality of SR assets”. Appropriate correction is required.
Claim 11 is objected to because of the following informality: “from a one or more data sources” recited in ln. 8 should likely read “from [[a]] one or more data sources”.  Appropriate correction is required.
Claim 19 is objected to because of the following informality: “a user” recited in ln. 7 should likely read “[[a]] the user”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, which is dependent on claim 11, recites “generat[ing] a training regimen based on an analysis of the risk event and the received information”. However, claim 11 only recites analyzing the received information to identify a likelihood of occurrence of a risk event with respect to the entity, and does not claim analyzing the risk event. Accordingly, claim 15 is indefinite. 
Claim 18, which is dependent on claim 11, recites the limitation "the training regimen" in ln. 2. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-17 are rejected under 35 U.S.C. 112(b) by virtue of their dependencies on rejected claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daddona et al. (hereinafter “Daddona”) (U.S. Pub. 2015/0310758 A1).
Regarding claim 1, Daddona discloses a simulated reality (SR) generation system (Abstract; [0020-0025], a system for generating customized virtual reality (VR) experiences based on information associated with a user or other entity) comprising: a processor ([0020]; [0095]; [0154]); and a non-transitory memory containing computer-readable instructions that when executed will cause the processor to ([0155]; [0163]): 
receive information relating to an entity from one or more data sources ([0080-0081]; [0092]; [0115], where information, such as loss history and/or industry data relating to an entity is received from one or more data sources); 
analyze the received information to identify the need of a SR training simulation ([0081-0082]; [0092]; [0110], where the received information is analyzed under the loss mitigation analysis procedure to determine whether, for example, injury is resulting from contact with equipment in order to generate a VR training experience); 
	in response to the identification, generate the SR training simulation by identifying, based on the received information, at least one of the following SR simulation components: a plurality of SR assets, a plurality of interactions between a trainee and SR assets in the SR training simulation, a plurality of interactions between SR assets in the SR training simulation, or environmental conditions of the SR training simulation ([0084-0086]; [0093]; [0115-0116]; [0132], where a VR customization procedure generates a customized VR experience based on the received information (i.e., most frequent injuries experienced by a customer/user and/or in the customer/user’s industry), wherein the SR simulation components identified may include equipment operation (a plurality of interacts between SR assets and the trainee), virtual objects (a plurality of SR assets), and/or environmental conditions based on the customization/received information).
Examiner notes that while Daddona explicitly discloses using virtual reality (VR) simulations, as opposed to “simulated reality” (SR), or mixed reality, simulations, Daddona is capable of both ([0046]; [0090]; [0096], where the output device for displaying the simulation may comprise a tablet computer, smart phone, head-mounted display, and/or display screen). Moreover, Daddona discloses receiving geospatial data corresponding to real world user environments so that the user may be presented with a customized VR experience that is customized in terms of both the scenarios it includes and the virtual setting corresponding to the user’s real world environment ([0085]; [0119-0120], where geospatial data may include plan data representing a business’s physical layout, for example) (See further, [0054]; [0131], where information about a real world driving session may be recorded and stored in order to generate a VR driving simulation, wherein driving session data includes real world environment data (i.e., environmental conditions, obstacles, buildings and other structures, road conditions, vehicle data, etc.)). Furthermore, Daddona explicitly discloses wherein telematics data may be recorded in a vehicle and uploaded to a server and/or computer for presentation generation in order to re-create virtually the same or similar circumstances in a simulation to mirror the user’s actual circumstances ([0123]).

	Regarding claim 2, Daddona discloses the system of claim 1, wherein identifying the need for the SR training simulation comprises: determining a likelihood of occurrence of a risk event with respect to the entity ([0082]; [0084]; [0093]; [0110], where, for example, based on a review of received information with respect to an entity (driver), it is determined that the driver is a distracted driver (a determination of a likelihood of occurrence of a risk event with respect to that entity (driver)) and a customized VR simulation is generated in response); and 
	determining that the SR training simulation will reduce the likelihood of occurrence of the risk event ([0017]; [0084]; [0093]; [0110]; [0132], where the VR simulation is intended to prevent the most frequent injury scenarios (reduce the likelihood of occurrence of the risk event)).

	Regarding claim 3, Daddona discloses the system of claim 1, further comprising programming instructions that when executed cause the processor to run the training simulation on a viewing device suitable for displaying display information in an SR environment based on the SR training simulation ([0096]; [0107]; [0134]; [0152]; [0163]).

	Regarding claim 4, Daddona discloses the system of claim 1, further comprising programming instructions that when executed cause the processor to: receive a second set of information from the plurality of data sources upon completion of the run of the SR training simulation ([0087-0088]; [0127], where user session data describing user actions while participating in the VR simulation is received); 
	analyze the received information to determine a performance measure of the entity ([0087-0088]; [0127-0128], where user session data is analyzed to determine performance information (i.e., behavior trends, driving errors, and/or risky driving behavior); and
	update the SR training simulation based on the analysis ([0087-0088]; [0127], where the VR simulation is modified based on the VR session data).

	Regarding claim 5, Daddona discloses the system of claim 1, wherein identifying the environmental conditions of the SR training simulation comprises identifying environmental conditions of the SR training simulation based on environmental conditions of a real-world scenario corresponding to the SR training simulation ([0054]; [0093]; [0109-0110]; [0120]; [0123], where environmental conditions data associated with one or more virtual and/or real world driving sessions may be used).

	Regarding claim 6, Daddona discloses the system of claim 1, wherein identifying the plurality of interactions between a trainee and SR assets in the SR training simulation comprising identifying the plurality of interactions based on one or more of the following: a risk factor for the entity associated with performance of the plurality of interactions ([0067]; [0080-0082]; [0092]; [0109]); trainee’s performance record for performance of the plurality of interactions ([0087-0088]; [0127-0128]); or trainee’s previous training record for performance of the plurality of interactions ([0080]; [0093], such as previous driver session data).

	Regarding claim 7, Daddona discloses the system of claim 1, wherein identifying the plurality of assets comprises identifying the assets based on: a risk factor for the entity associated with an asset ([0067]; [0080-0082]; [0092]; [0109]); trainee’s performance record associated interactions with an asset ([0087-0088]; [0127-0128]); trainee’s previous training record associated with interactions with an asset ([0080]; [0093]); or a real-world scenario associated with the SR training simulation ([0054]; [0080]; [0085-0086]; [0123], where virtual objects (assets) are identified based on real-world scenarios associated with the SR training simulation). 

	Regarding claim 8, Daddona discloses the system of claim 1, wherein the plurality of assets comprise at least one of the following: objects, virtual beings, or an environment (Figs. 11A-11B; [0120], where the plurality of assets may comprise an object (i.e., smartphone) and/or an environment (i.e., a driving scenario, real world business environment, etc.)).

	Regarding claim 9, Daddona discloses the system of claim 1, wherein the programming instructions that cause the processor to generate the SR training simulation comprise instructions that cause the processor to identify the SR simulation components comprising: the plurality of assets; and the plurality of interactions between the trainee and SR assets in the SR training simulation ([0020-0021]; [0080]; [0099-0102]; [0106]; [0155]; [0163], where virtual presentation instructions, virtual reality data, and virtual reality session data may be stored in memory to be utilized by the processor upon receiving instructions from the memory, wherein the instructions cause the processor to identify the SR simulation components comprising the plurality of SR assets (virtual objects – i.e., forklift, metal, smartphone) and the plurality of interactions between the trainee and SR assets in the SR training simulation (i.e., operating a forklift, lifting heavy metal, distracted driving, working closely to sharp objects)).

	Regarding claim 10, Daddona discloses the system of claim 1, wherein the programming instructions that cause the processor to generate the SR training simulation comprise instructions that cause the processor to identify the SR simulation components comprising: the plurality of assets; the plurality of interactions between the trainee and SR assets in the SR training simulation; and environmental conditions of the SR training simulation ([0020-0021]; [0054]; [0080]; [0099-0102]; [0106]; [0109]; [0155]; [0163], where virtual presentation instructions, virtual reality data, and virtual reality session data may be stored in memory to be utilized by the processor upon receiving instructions from the memory, wherein the instructions cause the processor to identify the SR simulation components comprising the plurality of SR assets (virtual objects – i.e., forklift, metal, smartphone), plurality of interactions between the trainee and SR assets in the SR training simulation (i.e., operating a forklift, lifting heavy metal, distracted driving, working closely to sharp objects), and environmental conditions of the SR training simulation (i.e., wind speed while operating a forklift and/or crane)).

	Regarding claim 11, Daddona discloses a risk mitigation simulated reality system (Abstract; [0017]; [0020-0025], a system for generating customized virtual reality experiences based on information associated with a user or other entity in order to reduce or prevent injuries or other damages (risks)), comprising:
	a viewing device suitable for displaying display information in an SR environment based on a SR training simulation ([0046]; [0090]; [0096]; [0132], where the VR simulation is displayed on an output device); 
	an input device configured to allow a user to effect that training simulation ([0046]; [0090]; [0096]; [0107], where an input device allows the user to interface with the system to generate a virtual reality application); 
	a processor ([0020]; [0095]; [0154]); and 
a non-transitory memory containing computer-readable instructions that when executed will cause the processor to ([0155]; [0163]):
receive information relating to an entity from a one or more data sources ([0080-0081]; [0092]; [0115], where information, such as loss history and/or industry data relating to an entity is received from one or more data sources);
analyze the received information to identify a likelihood of occurrence of the risk event with respect to the entity ([0081-0082]; [0084]; [0092-0093]; [0110], where the received information is analyzed under the loss mitigation analysis procedure to determine (identify) whether the entity (i.e, driver) is a distracted driver, for example (a determination of a likelihood of occurrence of a risk event with respect to that entity (driver))); 
generate a SR training simulation for reducing the likelihood of occurrence of the risk event ([0017]; [0084-0086]; [0093]; [0110]; [0115-0116]; [0132], where a VR customization procedure generates a customized VR experience based on the received information (i.e., most frequent injuries experienced by a customer/user and/or in the customer/user’s industry), wherein the VR simulation is intended to prevent the most frequent injury scenarios (reduce the likelihood of occurrence of the risk event)); and 
	run the SR training simulation on the viewing device ([0090]; [0096], where the virtual reality presentation system comprising the output device executes (runs) the VR simulation).

	Regarding claim 12, Daddona discloses the system of claim 11, wherein analyzing the received information to identify the likelihood of occurrence of the risk event with respect to the entity comprises analyzing at least one of the following risk factors: a performance score of the entity determined based on past performance of the entity corresponding to the risk event; a learning score of the entity determined based on training history of the entity corresponding to the risk event; various thresholds corresponding to the risk event; a target outcome relating to the risk event; or real-time data associated with the risk event ([0067]; [0080-0082]; [0092]; [0109], where various thresholds are analyzed to determine likelihood of the risk event (most common type of risk)).

	Regarding claim 13, Daddona discloses the system of claim 11, further comprising programming instructions that when executed cause the processor to determine whether the identified likelihood of occurrence of the risk event with respect to the entity corresponds to a trigger event ([0081-0082]; [0092]; [0110]; [0163], where the received information is analyzed under the loss mitigation analysis procedure to determine whether, for example, injury (a trigger event) is resulting from the identified likelihood of occurrence of the risk event (i.e., identified distracted driver)).

	Regarding claim 14, Daddona discloses the system of claim 13, further comprising programming instructions that when executed cause the processor to generate an alert on a user device in response to determining that the identified likelihood of occurrence of the risk event with respect to the entity corresponds to the trigger event ([0019-0022]; [0163], where alerts are generated and displayed to the user on the user device when engaging in risky behavior in the VR simulation).

	Regarding claim 15, Daddona discloses the system of claim 11, further comprising programming instructions that when executed cause the processor to generate a training regimen based on an analysis of the risk event and the received information, the training regimen configured for reducing the likelihood of occurrence of the risk event ([0017]; [0020-0021]; [0084]; [0163], where a training program (regimen) is generated based on received information relating to the entity to reduce or prevent injuries or other damages).

	Regarding claim 16, Daddona discloses the system of claim 15, wherein the training regimen comprises at least one of the following: one or more training modules, frequency of training, required performance measures, training criteria, or identification of trainees ([0084], where one or more training modules of the training program (regimen) may include ergonomic practices (such as proper lifting techniques and/or correct driving posture), equipment operation, and/or the prevention of slips and falls).

Regarding claim 17, while Daddona discloses running a training module included in the training regimen (program) in virtual reality ([0084]), as opposed to simulated reality, Daddona further discloses receiving geospatial data corresponding to real world user environments so that the user may be presented with a customized VR experience that is customized in terms of both the scenarios it includes and the virtual setting corresponding to the user’s real world environment ([0085]; [0119-0120], where geospatial data may include plan data representing a business’s physical layout, for example) (See further, [0054]; [0131], where information about a real world driving session may be recorded and stored in order to generate a VR driving simulation, wherein driving session data includes real world environment data (i.e., environmental conditions, obstacles, buildings and other structures, road conditions, vehicle data, etc.)). Furthermore, Daddona explicitly discloses wherein telematics data may be recorded in a vehicle and uploaded to a server and/or computer for presentation generation in order to re-create virtually the same or similar circumstances in a simulation to mirror the user’s actual circumstances ([0123]). Moreover, the output device of Daddona may comprise a tablet computer, smart phone, head-mounted display, and/or display screen ([0046]; [0090]; [0096]), thereby rendering Daddona capable of running the training module included in the training regimen in simulated (mixed) reality. 

	Regarding claim 18, Daddona discloses the system of claim 11, further comprising programming instructions that when executed cause the processor to receive user approval of the training regimen before generation of the SR training simulation ([0090]; [0096]; [0133]; [0163], where an interface of the input and/or output device may allow the user to initiate the VR experience generation process and select (approve) available VR scenarios for use in the customized VR experience).

	Regarding claim 19, Daddona discloses the system of claim 11, wherein generating the SR training simulation comprises identifying, based on a training module, at least one of the following: a plurality of SR assets; a plurality of interactions between a trainee and SR assets in the SR training simulation; a plurality of interactions between SR assets in the SR training simulation; environmental conditions of the SR training simulation; or one or more performance metrics of a user participating in the SR training simulation ([0020-0021]; [0054-0055]; [0080]; [0099-0102]; [0106]; [0109]; [0155]; [0163], where virtual presentation instructions, virtual reality data, and virtual reality session data may be stored in memory to be utilized by the processor upon receiving instructions from the memory, wherein the instructions cause the processor to identify the SR simulation components comprising the plurality of SR assets (virtual objects – i.e., forklift, metal, smartphone), plurality of interactions between the trainee and SR assets in the SR training simulation (i.e., operating a forklift, lifting heavy metal, distracted driving, working closely to sharp objects), environmental conditions of the SR training simulation (i.e., wind speed while operating a forklift and/or crane); and one or more performance metrics of the user participating in the simulation (i.e., driver distraction data)).

	Regarding claim 20, Daddona discloses the system of claim 11, further comprising programming instructions that when executed cause the processor to: receive a second set of information from the plurality of data course upon completion of the run of the SR training simulation ([0087-0088]; [0127]; [0163], where user session data describing user actions once participating in the VR simulation is received); 
	analyze the received information to determine a performance measure of the entity with respect to the risk event ([0087-0088]; [0127-0128], where user session data is analyzed to determine performance information (i.e., behavior trends, driving errors, and/or risky driving behavior); and
	update the SR training simulation based on the analysis ([0087-0088]; [0127], where the VR simulation is modified based on the analyzed session data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2019/0197444 A1 – Smith teaches a multi-dimensional situational awareness and risk mitigation system that receives data concerning an entity (i.e., prior incidents and accidents) and analyzes the received data to predict risk levels and identify a need for risk mitigation, which is then displayed to a user using augmented reality ([0020]; [0024]; [0030]; [0095]).
U.S. Pub. 2019/0164448 A1 – Canton teaches a virtual and/or augmented reality tool to teach operating room personnel procedures, such as scrubbing-in procedures, gowning/gloving procedures, and proper operating room etiquette (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715